[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14221         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 24, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 1:10-cr-20120-DMM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

EDGAR GEOVANI ESQUIVEL CASTILLO,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (May 24, 2011)

Before EDMONDSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

         Edgar Castillo appeals his convictions and sentences, imposed after he

pleaded guilty to four counts of production of child pornography, in violation of
18 U.S.C. § 2251(a), and one count of possession of child pornography, in

violation of 18 U.S.C. § 2252(a)(4)(B). The district court sentenced Castillo to

thirty years for each of the production convictions and ten years for the possession

conviction, to run consecutively, for a total sentence of 1,560 months’

imprisonment.

      Castillo argues on appeal that the district court plainly erred when it failed

to inform him, at the plea colloquy, that the statutory maximum sentences for each

count could run consecutively. Assuming there was an error, it is not “plain.” See

United States v. Humphrey, 164 F.3d 585, 588 (11th Cir. 1999) (holding that the

district court’s alleged error in failing to inform the defendant that his sentences

must run consecutively is an error that is neither “obvious” nor “clear under

current law”). In Humphrey, we expressly rejected the argument raised by

Castillo—that United States v. Siegel, 102 F.3d 477, 482 (11th Cir. 1996) and

Federal Rule of Criminal Procedure 11 require an instruction on consecutively

sentenced counts. Id. Since Humphrey, neither the Supreme Court nor this Court

has held as much. Accordingly, the district court did not commit plain error during

the plea colloquy.

      Castillo next argues that his 1,560-month sentence is procedurally and

substantively unreasonable. The sentence fell within the applicable guideline

                                           2
range of life imprisonment, and we ordinarily expect guideline sentences to be

reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per

curiam). We find that Castillo’s sentence is both procedurally and substantively

reasonable under an abuse-of-discretion standard. Gall v. United States, 552 U.S.
38, 51 (2007). The record shows that the district court correctly calculated the

guideline range, considered the 18 U.S.C. § 3553(a) factors, and considered

Castillo’s mitigation arguments. In the end, the district court did not abuse its

discretion in concluding that a sentence of 1,560 months was necessary to comply

with the purposes of § 3553(a)—Castillo pleaded guilty to engaging in sexually

explicit conduct with a three-year-old girl, on multiple occasions, and filming it.

His sentence is reasonable.

      AFFIRMED.




                                          3